Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities:  the equation reference (1) should be deleted from the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“An inspecting and diagnosing device capable of inspecting and diagnosing inspection locations of a plurality of combustors provided in a gas turbine, the inspecting and diagnosing device calculating as result values function values for unit devices of a power generation facility using a combustion gas flow location temperature index (X), an average combustion gas flow temperature index (Y), a gas turbine swirl angle index (Z), and a gas turbine power output index (MW).”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 

The above claim comprises the following additional elements:
In Claim 1: An inspecting and diagnosing device capable of inspecting and diagnosing inspection locations of a plurality of combustors provided in a gas turbine.
The additional element in the preamble such as “an inspecting and diagnosing device capable of inspecting and diagnosing inspection locations of a plurality of combustors provided in a gas turbine” is not a meaningful limitation because it is a field of use limitation that is recited in generality and not qualified as a particular machine.  No practical application is demonstrated.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, 
Claim 2 provides additional features/steps which are part of an expanded abstract idea, and, therefore, this claim is not patent eligible because it does not recite additional elements that would reflect a practical application and is not qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.
Claims 3-6 are patent eligible as they recite additional elements/steps that reflect a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mark James Cleary et al. (US 6460346), hereinafter ‘Cleary’.

Claim 1, Cleary discloses an inspecting and diagnosing device capable of inspecting and diagnosing inspection locations of a plurality of combustors provided in a gas turbine (identifying a problem combustion chamber, Col.5, Line 65-Col.6, Line 13; Combustion section 12, combustion chambers 20, Fig.1; The CCGA system provides a reliable and quick analytical tool to determine the performance of the chambers in a combustion section of a gas turbine, Col.3, Lines 35-36), the inspecting and diagnosing device calculating as result values function values for unit devices of a power generation facility (determine the swirl angle needed to correlate the exhaust gas temperatures with individual combustion chambers, and to plot profiles of the exhaust temperature and the combustion chamber temperatures, Col.6, Lines 52-56).
 Cleary also discloses using a combustion gas flow location temperature (determine whether excessive temperatures exist at the various locations measured in the exhaust gas stream, Col.6, Lines 52-53), where “the excessive temperature” is interpreted as the gas flow temperature index (X), emphasis added.
Cleary also discloses using an average combustion gas flow temperature (identify those chambers that appear to be operating at temperatures different from the mean temperature by more than the threshold difference, Col.10, Lines 9-13; analyzing temperature differences between exhaust thermocouples which correspond to specific combustion chambers in an operating gas turbine, Col.1, Lines 10-12), where “the temperature difference” is interpreted as the gas flow temperature index (y), emphasis added.
Cleary further discloses determining the swirl angle needed to correlate the exhaust gas temperatures with individual combustion chambers, Col.6, Lines 53-54,  the “swirl angle to determine the angular offset needed” is interpreted as a gas turbine swirl angle index (Z), emphasis added.
Cleary also discloses the rated power output (e.g., stage output at 350 megawatts (MW), Col.5, Lines 30-32), where the “the rated power output” is interpreted as a “gas turbine power output index (MW)”, emphasis added and discloses a dependency (correlation) between exhaust gas temperature and output power (the correlation of the exhaust gas temperature with the combustion section is based on at least one linear function of a power output of the gas turbine, Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cleary to interpret the claimed index terms as discussed above and use them as arguments in calculating result values function values for unit devices of a power generation facility as specifically defined terms in abnormality detection algorithm (function).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary in view of Hiroki Takasago Fukuno (US 6089822), hereinafter ‘Fukuno’. 
Cleary additionally discloses that the exhaust gas temperatures are measured at an exhaust gas discharge location of the gas turbine after the exhaust gas passes through all rotary and stationary blades installed along the combustion gas flow -15-of the gas turbine (Fig.1, Thermocouple 328; This swirl of the combustion gases is due to the 
However, Cleary does not specifically disclose that a combustion gas temperature is measured at the rear ends of 4-stage blades of the gas turbine.
Fukuno discloses that a gas turbine is constructed of four stag stationary blades and four stage moving blades e gas temperature is measured at the rear ends of 4-stage blades of the gas turbine (Col.1, Lines 40-43; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cleary in view of Fukuno to measure combustion gas temperature at the rear ends of 4-stage blades of the gas turbine as corresponding to a discharge location of the turbine having such construction is known in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary in view of Nicola Giannini et al. (US 2015/0025814), hereinafter ‘Giannini’’. 

Cleary additionally discloses average combustion gas flow temperature as discussed in Claim 1, which inherently suggests a range of different temperatures for the respective combustors and means an average thermal distribution of the respective combustors.
However, Cleary does not specifically disclose the average combustion gas flow temperature value is a representative value for temperatures differing in a constant range for the respective combustors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cleary in view of Giannini that the average combustion gas flow temperature value would be a representative value for temperatures differing in a constant range because otherwise, it would indicate an abnormality among the respective combustors (faulty combustors, Giannini [0024]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary in view of Giannini, further in view of Fukuno, and in further view of Lee H. Tomlinson (US 3670479), hereinafter ‘Tomlinson’. 
Cleary discloses the gas turbine swirl angle means a combustion gas rotation angle measured on the combustion gas flow depending on the power output of the gas turbine (The combustion gases swirl partially around the axial centerline of the gas turbine, as the gases move axially through the turbine. This swirl of the combustion gases is due to the rotation of the turbine blades and of the compressor blades. The amount of swirl in the combustion gases between the combustion section 12 and exhaust ducts 19 depends on the operating condition of the gas turbine, such as its stage load, duty cycle, ambient temperature and other factors. When the combustion gases exit the exhaust duct, the gases have swirled about the axis of the gas turbine 
However, Cleary does not specifically disclose the gas turbine swirl angle index means a combustion gas rotation angle measured on the combustion gas flow depending on the power output of the gas turbine and is measured at the rear ends of 4-stage blades of the gas turbine.
Giannini discloses swirl angle of the exhaust flow [0004] and discloses that the gas turbine swirl angle is measured at varying loads (An exhaust spread rule set associated with high spread detector 410 evaluates swirl angle, which, as used herein, refers to the angle between the measured representative exhaust gas temperature, at varying loads [0048]).
Fukuno discloses doing measurements at the rear ends of 4-stage blades of the gas turbine as discussed in Claim 3.
Tomlinson discloses that the swirl angle depends on the structure of the swirl producing means, Col.2, Lines 46-63.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cleary in view of Giannini, further in view of Fukuno, and in further view of Tomlinson while interpreting the gas turbine swirl angle as the swirl index that means a combustion gas rotation angle measured on the combustion gas flow depending on the power output of the gas turbine (Cleary and as discussed in Claim 1), to measure this swirl angle (index) at the rear ends of 4-stage blades of the gas turbine because the swirl angle depends on the swirl producing .
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary in view of Yasuhiro Yoshida et al. (US 2019/0019096), hereinafter ‘Yoshida’’. 
Cleary (as modified) additionally discloses the gas turbine power output index, which is the power produced from the gas turbine through fuel combustion, is measured at a power production stage of the gas turbine for power generation as discussed in Claim 1.
However, Cleary does not specifically disclose the gas turbine power output index is measured at a power production stage of the gas turbine for power generation and corresponds to one of representative quantitative numerical values indicating thermal loads or momentums of gas turbines to thus be selected as values to be compared with those calculated by the algorithm.
Yoshida discloses the gas turbine power output is measured at a power production stage of the gas turbine for power generation and corresponds to one of representative quantitative numerical values indicating thermal loads of gas turbines (a heat quantity of gas turbine exhaust gas in response to a gas turbine load… with respect to a change in the gas turbine load…The process values include values, such as flows, temperatures, and pressures of gas and steam flowing in the power generation plant including a flow, a temperature, and a pressure of combustion gas, which can be directly acquired by measuring instruments, and values, such as the gas 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cleary in view of Yoshida that the gas turbine power output (index) would correspond to one of representative quantitative numerical values indicating thermal loads or momentums of gas turbines, and, correspondingly selected as values to be compared with those calculated by the algorithm to evaluate accuracy of the algorithm with regards a thermal load (thermal stress, Yoshida) that affect the power output.

Examiner Note with Regards to Prior Art of Record
With regards to Claim 2, the closest prior art, Cleary, Giannini, Fukuno, Tomlinson, and Yoshida, either singularly or in combination, fail to anticipate or render obvious The inspecting and diagnosing device of claim 1, wherein the inspecting and diagnosing device calculates the function values using the following equation: 
    PNG
    media_image1.png
    94
    403
    media_image1.png
    Greyscale

where X represents a combustion gas flow location temperature index, 
Y represents an average combustion gas flow temperature index, 
Z represents a swirl angle index, and MW represents a power index, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863